ELECTRONIC RECORD




           05-12-00095-CR                                       RESISTING ARREST


           05-12-00096-CR                                       INDECENT EXPOSURE


COA #      05-12-00097-CR                        OFFENSE:       POSS OF INHALANT


STYLE:     nix,thomaslee                         COUNTY:        Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT: County Court at Law No 3


                                                                003-82321-10, 00382323-10 & 003-
DATE: 08/05/2014                 Publish:NO      TCCASE#:       82324-10




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   NIX, THOMAS LEE v.                          CCA#:

    PfiO        <£                    Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE:              flh^/20^                          SIGNED:                        PC:.
JUDGE:             /£c CouUs~~>                      PUBLISH:                       DNP:




                                                        PRO     <>£                  MOTION FOR
        &&o   5*          PETTITON
                                                   REHEARING IN CCA IS: CtAAff^h -KM*** 2% &¥?
    FORDISCRETIONARY REVIEW
    IS 5fA>)fA                                    JUDGE: %1 &"^-
    DATE tk/ito ?.R xa/r
                                                       15 RfFuf& ELECTRONIC RECORD
   ^JUDGE